Citation Nr: 1417465	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-43 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the calculated debt in the amount of $2,550.00 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 letter issued by the Debt Management Center in St. Paul, Minnesota which found an overpayment of disability compensation benefits in the amount of $2,550.00 was paid to the Veteran.  


FINDINGS OF FACT

1.  The Veteran and his ex-wife were divorced in December 2008; he informed VA of his divorce at this time. 

2.  The Veteran continued to receive an additional allowance in VA disability compensation benefits for his ex-wife until May 2010.

2.  The overpayment of disability compensation benefits in the amount of $2,550.00 was not solely the result of VA administrative error.  


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $2,550.00 was not the result of an erroneous award based solely on VA administrative error; such overpayment was properly created, and the related debt assessed against the Veteran is valid.  38 U.S.C.A. §§ 5112 (West 2002); 38 C.F.R. §§ 3.500(b) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Factual Background, Legal Criteria, and Analysis 

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.

The Veteran contends that the $2,550.00 debt that has been credited to him for overpayment of disability compensation benefits due to the change in his marital status is not valid.  Specifically, the Veteran argues that the overpayment with which he has been charged was solely the fault of VA administrative error and essentially that the overpayment was created improperly. 

In January 2007, the Veteran's combined service-connected disabilities were increased to 60 percent.  He was awarded disability compensation benefits for himself and informed that his payment included an additional amount for his spouse.  The award letter indicated that he was to immediately notify VA if there was a change in his marital status, to include divorce.  

On December 19, 2008, a Report of Contact shows the Veteran called to inform VA that his divorce was finalized on December 15, 2008, and requested his disability compensation award be updated to reflect this change in marital status.  No action was taken.  

On March 25, 2009, the record shows the Veteran again called VA to request that his ex-wife be removed from his award.  He reported they had been divorced since December 2008.  A note associated with this report of contact states that the Veteran was incurring an unnecessary debt that was not his fault when he reported this timely and according to Map-D notes, a Report of Contact was sent to the RO. 

In a March 27, 2009 rating decision, the Veteran was determined to be totally disabled as a result of various service-connected disabilities.  He was retroactively awarded disability compensation benefits for himself and one dependent.  It was clearly delineated on the March 30, 2009 award notification letter that the award included an additional amount for his spouse.  It was also clearly stated that the Veteran was to immediately inform VA of any change to his marital status.  The monthly monetary award prior to December 1, 2008 was $2,669.00, and since December 1, 2008 was $2823.00.

In June 2009, the Veteran called twice to again to report that he had not received any notice that his ex-wife had been removed from his award.   

An August 25, 2009 Report of Contact shows the Veteran called to have his ex-wife removed from his disability compensation benefits.  He noted that he had been divorced since December 2008 and attempted to remove her from his award since then.  The Report of Contact notes that to date, no action had been taken.  

In September 2009, the Veteran's representative submitted a letter requesting the Veteran's ex-wife be removed from his award.  This letter also included a copy of the Veteran's divorce decree.  

No action was taken to remove the Veteran's ex-wife from his disability compensation benefits award until May 2010 when he was notified that an overpayment had been created and his monthly award would be reduced to $2,673.00.  

The applicable regulation provides that the effective date of discontinuance of pension or compensation to or for a Veteran in the event of divorce or annulment on or after October 1, 1982, will be the last day of the month in which divorce or annulment occurred.  See 38 C.F.R. § 3.501.  As the Veteran's divorce took place in December 2008, the appropriate effective date for the termination of benefits for his ex-wife is January 1, 2009.  But the Veteran continued to receive disability compensation benefits for his ex-wife past January 1, 2009, on the premise they were still married.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R.
§ 1.956(a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998).  In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000). 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

Based on the arguments proffered by the Veteran and the facts of this case, the determinative question is whether the overpayment was created solely by VA administrative error which would thereby warrant a finding that there is no valid debt.  After reviewing the available evidence as outlined above, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.  

It is clear that the RO took no action following the first notification in December 2008 of the Veteran's divorce to remove his ex-wife from the disability compensation award.  It took the RO 17 months to finally remove the Veteran' ex-wife from the award.  The Board recognized that there was a significant delay on the RO's part and for this finds the RO was at fault.  

However, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  The Board cannot make that determination in this case.

The facts of this case clearly show that the Veteran received $150.00 of extra compensation a month for his ex-wife for 17 months (January 1, 2009 to May 1, 2010) following their divorce, totaling $2,550.00.  Although he timely notified VA of his divorce, there is no denying that he continued to receiving compensation at a greater level than to which he was entitled.  As discussed above, on March 30, 2009, following two attempts to have his ex-wife removed from his award, the Veteran was clearly informed that he was still receiving additional compensation for a spouse.  Following receipt of this letter, the Veteran did not seek to have his ex-wife removed from the award again until June 2009.  And in June, he acknowledges that he had not received any response that his ex-wife had been removed from his award.  The March 2009 letter and his continued attempts to have his ex-wife removed from his disability compensation award in June, August and September 2009 are evidence that the Veteran had constructive knowledge of the erroneous payment.  Because he continued to accept the erroneous payment, his failure to act contributed to the overpayment.  

In view of the foregoing, the Board must find that the overpayment at issue in this case was not due to sole administrative error and is, consequently, a valid debt.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The Veteran also appears to be indicating that it would be a hardship for him to repay this debt.  However, this argument is not relevant to the issue of whether the debt is valid, but rather, this argument relates to the question of waiver of overpayment of the debt.  The Board notes that the Veteran did not file a request for waiver of his debt; therefore this matter is not before the Board.



ORDER

The overpayment in the amount of $2,550.00 is valid; the appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


